--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.33
 
 
SECURED CONVERTIBLE PROMISSORY NOTE
 
Effective Date: September 14, 2015
U.S. $1,005,000.00

 
FOR VALUE RECEIVED, Jammin Java Corp., a Nevada corporation (“Borrower”),
promises to pay to Typenex Co-Investment, LLC, a Utah limited liability company,
or its successors or assigns (“Lender”), $1,005,000.00 and any interest, fees,
charges, and late fees on the date that is twenty (20) months after the Purchase
Price Date (the “Maturity Date”) in accordance with the terms set forth herein
and to pay interest on the Outstanding Balance (including all Tranches (as
defined below), both Conversion Eligible Tranches (as defined below) and
Subsequent Tranches (as defined below) that have not yet become Conversion
Eligible Tranches) at the rate of ten percent (10%) per annum from the Purchase
Price Date until the same is paid in full. This Secured Convertible Promissory
Note (this “Note”) is issued and made effective as of September 14, 2015 (the
“Effective Date”). This Note is issued pursuant to that certain Securities
Purchase Agreement dated September 14, 2015, as the same may be amended from
time to time, by and between Borrower and Lender (the “Purchase Agreement”). All
interest calculations hereunder shall be computed on the basis of a 360-day year
comprised of twelve (12) thirty (30) day months, shall compound daily and shall
be payable in accordance with the terms of this Note. Certain capitalized terms
used herein are defined in Attachment 1 attached hereto and incorporated herein
by this reference.
 
Borrower agrees to pay $5,000.00 to Lender to cover Lender’s legal fees,
accounting costs, due diligence, monitoring and other transaction costs incurred
in connection with the purchase and sale of this Note (the “Transaction Expense
Amount”), all of which amount is included in the initial principal balance of
this Note. The purchase price for this Note shall be $1,000,000.00 (the
“Purchase Price”), computed as follows: $1,005,000.00 original principal
balance, less the Transaction Expense Amount. The Purchase Price shall be
payable by delivery to Borrower at Closing of the Secured Investor Note (as
defined in the Purchase Agreement), the Investor Notes (as defined in the
Purchase Agreement), and a wire transfer of immediately available funds in the
amount of the Initial Cash Purchase Price (as defined in the Purchase
Agreement).This Note shall be comprised of four (4) tranches (each, a
“Tranche”), consisting of (i) an initial Tranche in an amount equal to
$255,000.00 and any interest, costs, fees or charges accrued thereon or added
thereto under the terms of this Note and the other Transaction Documents (as
defined in the Purchase Agreement) (the “Initial Tranche”), and (ii) three (3)
additional Tranches, each in the amount of $250,000.00, plus any interest,
costs, fees or charges accrued thereon or added thereto under the terms of this
Note and the other Transaction Documents (each, a “Subsequent Tranche”). The
Initial Tranche shall correspond to the Initial Cash Purchase Price and the
Transaction Expense Amount, and may be converted any time subsequent to the
Purchase Price Date. The first Subsequent Tranche shall correspond to Secured
Investor Note #1, the second Subsequent Tranche shall correspond to Investor
Note #2, and the third Subsequent Tranche shall correspond to Investor Note #3.
Lender’s right to convert any portion of any of the Subsequent Tranches is
conditioned upon Lender’s payment in full of the Secured Investor Note or the
Investor Note, as applicable corresponding to such Subsequent Tranche (upon the
satisfaction of such condition, such Subsequent Tranche becomes a “Conversion
Eligible Tranche”). In the event Lender exercises its Lender Offset Right (as
defined below) with respect to a portion of an Investor Note and pays in full
the remaining outstanding balance of such Investor Note, the Subsequent Tranche
that corresponds to such Investor Note shall be deemed to be a Conversion
Eligible Tranche only for the portion of such Tranche that was paid for in cash
by Lender and the portion of such Investor Note that was offset pursuant to
Lender’s exercise of the Lender Offset Right shall not be included in the
applicable Conversion Eligible Tranche. For the avoidance of doubt, subject to
the other terms and conditions hereof, the Initial Tranche shall be deemed a
Conversion Eligible Tranche as of the Purchase Price Date for all purposes
hereunder and may be converted in whole or in part at any time subsequent to the
Purchase Price Date, and each Subsequent Tranche that becomes a Conversion
Eligible Tranche may be converted in whole or in part at any time subsequent to
the first date on which such Subsequent Tranche becomes a Conversion Eligible
Tranche. For all purposes hereunder, Conversion Eligible Tranches shall be
converted (or redeemed, as applicable) in order of the lowest-numbered
Conversion Eligible Tranche and Conversion Eligible Tranches may be converted
(or redeemed, as applicable) in one or more separate Conversions (as defined
below), as determined in Lender’s sole discretion. At all times hereunder, the
aggregate amount of any costs, fees or charges incurred by or assessable against
Borrower hereunder, including, without limitation, any fees, charges or premiums
incurred in connection with an Event of Default (as defined below), shall be
added to the lowest-numbered then-current Conversion Eligible Tranche.
 
 
 

--------------------------------------------------------------------------------

 
1. Payment; Prepayment. Provided there is an Outstanding Balance, on each
Redemption Date (as defined below), Borrower shall pay to Lender an amount equal
to the Redemption Amount (as defined below) due on such Redemption Date in
accordance with Section 8. All payments owing hereunder shall be in lawful money
of the United States of America or Conversion Shares (as defined below), as
provided for herein, and delivered to Lender at the address furnished to
Borrower for that purpose. All payments shall be applied first to (a) costs of
collection, if any, then to (b) fees and charges, if any, then to (c) accrued
and unpaid interest, and thereafter, to (d) principal. Notwithstanding the
foregoing, so long as Borrower has not received a Lender Conversion Notice (as
defined below) or a Redemption Notice (as defined below) from Lender where the
applicable Conversion Shares have not yet been delivered and so long as no Event
of Default has occurred since the Effective Date (whether declared by Lender or
undeclared), then Borrower shall have the right, exercisable on not less than
five (5) Trading Days prior written notice to Lender to prepay the Outstanding
Balance of this Note, in full, in accordance with this Section 1. Any notice of
prepayment hereunder (an “Optional Prepayment Notice”) shall be delivered to
Lender at its registered address and shall state: (i) that Borrower is
exercising its right to prepay this Note, and (ii) the date of prepayment, which
shall be not less than five (5) Trading Days from the date of the Optional
Prepayment Notice. On the date fixed for prepayment (the “Optional Prepayment
Date”), Borrower shall make payment of the Optional Prepayment Amount (as
defined below) to or upon the order of Lender as may be specified by Lender in
writing to Borrower. If Borrower exercises its right to prepay this Note on or
prior to the date that is six (6) months from the date hereof, Borrower shall
make payment to Lender of an amount in cash equal to 135% (the “Prepayment
Premium”) multiplied by the then Outstanding Balance of this Note (the “Optional
Prepayment Amount”). If Borrower exercises its right to prepay this Note after
the date that is six (6) months from the date hereof, the Optional Prepayment
amount shall be equal to a Prepayment Premium of 150% multiplied by the then
Outstanding Balance of this Note. In the event Borrower delivers the Optional
Prepayment Amount to Lender prior to the Optional Prepayment Date or without
delivering an Optional Prepayment Notice to Lender as set forth herein without
Lender’s prior written consent, the Optional Prepayment Amount shall not be
deemed to have been paid to Lender until the Optional Prepayment Date. Moreover,
in such event the Optional Prepayment Liquidated Damages Amount will
automatically be added to the Outstanding Balance of this Note on the day
Borrower delivers the Optional Prepayment Amount to Lender. In the event
Borrower delivers the Optional Prepayment Amount without an Optional Prepayment
Notice, then the Optional Prepayment Date will be deemed to be the date that is
five (5) Trading Days from the date that the Optional Prepayment Amount was
delivered to Lender. In addition, if on more than one occasion Borrower delivers
an Optional Prepayment Notice and fails to pay the Optional Prepayment Amount
due to Lender within two (2) Trading Days following the Optional Prepayment
Date, Borrower shall forever forfeit its right to prepay this Note.
 
2. Security. This Note is secured by that certain Security Agreement of even
date herewith, as the same may be amended from time to time (the “Security
Agreement”), executed by Borrower in favor of Lender encumbering the Secured
Investor Note and the Investor Notes, as more specifically set forth in the
Security Agreement, all the terms and conditions of which are hereby
incorporated into and made a part of this Note.
 
 
2

--------------------------------------------------------------------------------

 
3. Lender Optional Conversion.
 
3.1. Lender Conversion Price. Subject to adjustment as set forth in this Note,
the conversion price for each Lender Conversion (as defined below) shall be
$0.30 (the “Lender Conversion Price”). However, in the event the Market
Capitalization falls below $3,000,000.00 at any time, then in such event (a) the
Lender Conversion Price for all Lender Conversions occurring after the first
date of such occurrence shall equal the lower of the Lender Conversion Price and
the Market Price as of any applicable date of Conversion, and (b) the true-up
provisions of Section 11 below shall apply to all Lender Conversions that occur
after the first date the Market Capitalization falls below $3,000,000.00,
provided that all references to the “Redemption Notice” in Section 11 shall be
replaced with references to a “Lender Conversion Notice” for purposes of this
Section 3.1, all references to “Redemption Conversion Shares” in Section
11 shall be replaced with references to “Lender Conversion Shares” for purposes
of this Section 3.1, and all references to the “Redemption Conversion Price” in
Section 11 shall be replaced with references to the “Lender Conversion Price”
for purposes of this Section 3.1.
 
3.2. Lender Conversions. Lender has the right at any time after the date that is
six (6) months from the date hereof until the Outstanding Balance has been paid
in full, including without limitation (a) until any Optional Prepayment Date
(even if Lender has received an Optional Prepayment Notice) or at any time
thereafter with respect to any amount that is not prepaid, and (b) during or
after any Fundamental Default Measuring Period, at its election, to convert
(each instance of conversion is referred to herein as a “Lender Conversion”) all
or any part of the Outstanding Balance into shares (“Lender Conversion Shares”)
of fully paid and non-assessable common stock, $0.001 par value per share
(“Common Stock”), of Borrower as per the following conversion formula: the
number of Lender Conversion Shares equals the amount being converted (the
“Conversion Amount”) divided by the Lender Conversion Price. Conversion notices
in the form attached hereto as Exhibit A (each, a “Lender Conversion Notice”)
may be effectively delivered to Borrower by any method of Lender’s choice
(including but not limited to facsimile, email, mail, overnight courier, or
personal delivery), and all Lender Conversions shall be cashless and not require
further payment from Lender. Borrower shall deliver the Lender Conversion Shares
from any Lender Conversion to Lender in accordance with Section 9 below.
 
4. Defaults and Remedies.
 
4.1. Defaults. The following are events of default under this Note (each, an
“Event of Default”): (a) Borrower shall fail to pay any principal, interest,
fees, charges, or any other amount when due and payable hereunder; or (b)
Borrower shall fail to deliver any Lender Conversion Shares in accordance with
the terms hereof; or (c) Borrower shall fail to deliver any Redemption
Conversion Shares (as defined below) or True-Up Shares (as defined below) in
accordance with the terms hereof; or (d) a receiver, trustee or other similar
official shall be appointed over Borrower or a material part of its assets and
such appointment shall remain uncontested for twenty (20) days or shall not be
dismissed or discharged within sixty (60) days; or (e) Borrower shall generally
fail to pay, or admit in writing its inability to pay, its debts as they become
due, subject to applicable grace periods, if any; or (f) Borrower shall make a
general assignment for the benefit of creditors; or (g) Borrower shall file a
petition for relief under any bankruptcy, insolvency or similar law (domestic or
foreign); or (h) an involuntary proceeding shall be commenced or filed against
Borrower; or (i) Borrower shall default or otherwise fail to observe or perform
in any material respect any covenant, obligation, condition or agreement of
Borrower contained herein or in any other Transaction Document, other than those
specifically set forth in this Section 4.1 and Section 4 of the Purchase
Agreement; or (j) any representation, warranty or other statement made or
furnished by or on behalf of Borrower to Lender herein, in any Transaction
Document, or otherwise in connection with the issuance of this Note shall be
false, incorrect, incomplete or misleading in any material respect when made or
furnished; or (k) the occurrence of a Fundamental Transaction without Lender’s
prior written consent; or (l) Borrower shall fail to maintain the Share Reserve
as required under the Purchase Agreement; or (m) Borrower effectuates a reverse
split of its Common Stock without twenty (20) Trading Days prior written notice
to Lender; or (n) any money judgment, writ or similar process shall be entered
or filed against Borrower or any subsidiary of Borrower or any of its property
or other assets for more than $100,000.00, and shall remain unvacated, unbonded
or unstayed for a period of sixty (60) calendar days unless otherwise consented
to by Lender; or (o) Borrower shall fail to deliver to Lender original signature
pages to all Transaction Documents within five (5) Trading Days of the Purchase
Price Date; or (p) Borrower shall fail to be DWAC Eligible; or (q) Borrower
shall fail to observe or perform any covenant set forth in Section 4 of the
Purchase Agreement.
 
 
3

--------------------------------------------------------------------------------

 
4.2. Remedies. Upon the occurrence of any Event of Default, Borrower shall
within one (1) Trading Day deliver written notice thereof via facsimile, email
or reputable overnight courier (with next day delivery specified) (an “Event of
Default Notice”) to Lender. At any time and from time to time after the earlier
of Lender’s receipt of an Event of Default Notice and Lender becoming aware of
the occurrence of any Event of Default, Lender may accelerate this Note by
written notice to Borrower, with the Outstanding Balance becoming immediately
due and payable in cash at the Mandatory Default Amount. Notwithstanding the
foregoing, at any time following the occurrence of any Event of Default, Lender
may, at its option, elect to increase the Outstanding Balance by applying the
Default Effect (subject to the limitation set forth below) via written notice to
Borrower without accelerating the Outstanding Balance, in which event the
Outstanding Balance shall be increased as of the date of the occurrence of the
applicable Event of Default pursuant to the Default Effect, but the Outstanding
Balance shall not be immediately due and payable unless so declared by Lender
(for the avoidance of doubt, if Lender elects to apply the Default Effect
pursuant to this sentence, it shall reserve the right to declare the Outstanding
Balance immediately due and payable at any time and no such election by Lender
shall be deemed to be a waiver of its right to declare the Outstanding Balance
immediately due and payable as set forth herein unless otherwise agreed to by
Lender in writing). Notwithstanding the foregoing, upon the occurrence of any
Event of Default described in clauses (d), (e), (f), (g) or (h) of Section 4.1,
the Outstanding Balance as of the date of acceleration shall become immediately
and automatically due and payable in cash at the Mandatory Default Amount,
without any written notice required by Lender. At any time following the
occurrence of any Event of Default, upon written notice given by Lender to
Borrower, interest shall accrue on the Outstanding Balance beginning on the date
the applicable Event of Default occurred at an interest rate equal to the lesser
of 22% per annum or the maximum rate permitted under applicable law (“Default
Interest”); provided, however, that no Default Interest shall accrue during the
Fundamental Default Measuring Period. Additionally, following the occurrence of
any Event of Default, Borrower may, at its option, pay any Lender Conversion in
cash instead of Lender Conversion Shares by paying to Lender on or before the
applicable Delivery Date (as defined below) a cash amount equal to the number of
Lender Conversion Shares set forth in the applicable Lender Conversion Notice
multiplied by the highest intra-day trading price of the Common Stock that
occurs during the period beginning on the date the applicable Event of Default
occurred and ending on the date of the applicable Lender Conversion Notice. In
connection with acceleration described herein, Lender need not provide, and
Borrower hereby waives, any presentment, demand, protest or other notice of any
kind, and Lender may immediately and without expiration of any grace period
enforce any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law. Such acceleration may be rescinded and
annulled by Lender at any time prior to payment hereunder and Lender shall have
all rights as a holder of the Note until such time, if any, as Lender receives
full payment pursuant to this Section 4.2. No such rescission or annulment shall
affect any subsequent Event of Default or impair any right consequent thereon.
Nothing herein shall limit Lender’s right to pursue any other remedies available
to it at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief with respect to Borrower’s failure to
timely deliver Conversion Shares upon Conversion of the Notes as required
pursuant to the terms hereof.
 
 
4

--------------------------------------------------------------------------------

 
4.3. Fundamental Default Remedies. Notwithstanding anything to the contrary
herein, in addition to all other remedies set forth herein, after giving effect
to the Lender Offset Right (as defined below), which shall occur automatically
upon the occurrence of any Fundamental Default, the Fundamental Liquidated
Damages Amount shall be added to the Outstanding Balance upon Lender’s delivery
to Borrower of a notice (which notice Lender may deliver to Borrower at any time
following the occurrence of a Fundamental Default) setting forth its election to
declare a Fundamental Default and the Fundamental Liquidated Damages Amount that
will be added to the Outstanding Balance.
 
4.4. Certain Additional Rights. Notwithstanding anything to the contrary herein,
in the event Borrower fails to make any payment or otherwise to deliver any
Conversion Shares as and when required under this Note, then (a) the Lender
Conversion Price for all Lender Conversions occurring after the date of such
failure to pay shall equal the lower of the Lender Conversion Price and the
Market Price as of any applicable date of Conversion, and (b) the true-up
provisions of Section 11 below shall apply to all Lender Conversions that occur
after the date of such failure to pay, provided that all references to the
“Redemption Notice” in Section 11 shall be replaced with references to a “Lender
Conversion Notice” for purposes of this Section 4.4, all references to
“Redemption Conversion Shares” in Section 11 shall be replaced with references
to “Lender Conversion Shares” for purposes of this Section 4.4, and all
references to the “Redemption Conversion Price” in Section 11 shall be replaced
with references to the “Lender Conversion Price” for purposes of this Section
4.4. For the avoidance of doubt, Lender’s exercise of the rights granted to it
pursuant to this Section 4.4 shall not relieve Borrower of its obligation to
continue paying the Redemption Amount on all future Redemption Dates.
 
4.5. Cross Default. A breach or default by Borrower of any covenant or other
term or condition contained in any Other Agreements in any material respect,
shall, at the option of Lender, be considered an Event of Default under this
Note, in which event Lender shall be entitled (but in no event required) to
apply all rights and remedies of Lender under the terms of this Note.
 
5. Unconditional Obligation; No Offset. Borrower acknowledges that this Note is
an unconditional, valid, binding and enforceable obligation of Borrower not
subject to offset (except as set forth in Section 21 below), deduction or
counterclaim of any kind. Borrower hereby waives any rights of offset it now has
or may have hereafter against Lender, its successors and assigns, and agrees to
make the payments or Conversions called for herein in accordance with the terms
of this Note.
 
6. Waiver. No waiver of any provision of this Note shall be effective unless it
is in the form of a writing signed by the party granting the waiver. No waiver
of any provision or consent to any prohibited action shall constitute a waiver
of any other provision or consent to any other prohibited action, whether or not
similar. No waiver or consent shall constitute a continuing waiver or consent or
commit a party to provide a waiver or consent in the future except to the extent
specifically set forth in writing.
 
7. Rights Upon Issuance of Securities.
 
7.1. Subsequent Equity Sales. If Borrower or any subsidiary thereof, as
applicable, at any time this Note is outstanding, shall sell, issue or grant any
Common Stock to Lender under this Note, including without limitation any Deemed
Issuance, at an effective price per share less than the then effective Lender
Conversion Price (such issuance is referred to herein as a “Dilutive Issuance”),
then, the Lender Conversion Price shall be automatically reduced and only
reduced to equal such lower effective price per share. Such adjustments
described above to the Lender Conversion Price shall only apply for a period of
twenty (20) Trading Days from issuance of the shares with the lower effective
price per share, and shall be made whenever Common Stock is issued to Lender.
 
 
5

--------------------------------------------------------------------------------

 
7.2. Adjustment of Lender Conversion Price upon Subdivision or Combination of
Common Stock. Without limiting any provision hereof, if Borrower at any time on
or after the Effective Date subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Lender Conversion Price in
effect immediately prior to such subdivision will be proportionately reduced.
Without limiting any provision hereof, if Borrower at any time on or after the
Effective Date combines (by combination, reverse stock split or otherwise) one
or more classes of its outstanding shares of Common Stock into a smaller number
of shares, the Lender Conversion Price in effect immediately prior to such
combination will be proportionately increased. Any adjustment pursuant to this
Section 7.2 shall become effective immediately after the effective date of such
subdivision or combination. If any event requiring an adjustment under this
Section 7.2 occurs during the period that a Lender Conversion Price is
calculated hereunder, then the calculation of such Lender Conversion Price shall
be adjusted appropriately to reflect such event.
 
7.3. Other Events. In the event that Borrower (or any subsidiary) shall take any
action to which the provisions hereof are not strictly applicable, or, if
applicable, would not operate to protect Lender from dilution or if any event
occurs of the type contemplated by the provisions of this Section 7 but not
expressly provided for by such provisions (including, without limitation, the
granting of stock appreciation rights, phantom stock rights or other rights with
equity features), then Borrower’s board of directors shall in good faith
determine and implement an appropriate adjustment in the Lender Conversion Price
so as to protect the rights of Lender, provided that no such adjustment pursuant
to this Section 7.3 will increase the Lender Conversion Price as otherwise
determined pursuant to this Section 7, provided further that if Lender does not
reasonably accept such adjustments as appropriately protecting its interests
hereunder against such dilution, then Borrower’s board of directors and Lender
shall agree, in good faith, upon an independent investment bank of nationally
recognized standing to make such appropriate adjustments, whose determination
shall be final and binding and whose fees and expenses shall be borne by
Borrower.
 
8. Redemptions.
 
8.1. Redemption Conversions. Beginning on the date that is six (6) months after
the Purchase Price Date and not more than one (1) time per calendar month
thereafter until the Maturity Date (each, a “Redemption Date”), Lender shall
have the right to redeem a portion of the Note in any amount up to the
Redemption Amount by providing Borrower with a notice in substantially in the
form attached hereto as Exhibit B (each, an “Redemption Notice”). Upon its
receipt of a Redemption Notice, Borrower shall pay the applicable Redemption
Amount to Lender in accordance with the terms of this Section 8. Payment of each
Redemption Amount may be made (a) in cash; or (b) by converting such Redemption
Amount into shares of Common Stock (“Redemption Conversion Shares”, and together
with the Lender Conversion Shares, the “Conversion Shares”) in accordance with
this Section 8 (each an “Redemption Conversion”) per the following formula: the
number of Redemption Conversion Shares equals the portion of the applicable
Redemption Amount being converted divided by the Redemption Conversion Price, or
(c) by any combination of the foregoing, so long as the cash is delivered to
Lender on the Trading Day immediately following Redemption Date and the
Redemption Conversion Shares are delivered to Lender on or before the applicable
Delivery Date. Notwithstanding the foregoing, Borrower will not be entitled to
elect a Redemption Conversion with respect to any portion of any applicable
Redemption Amount and shall be required to pay the entire amount of such
Redemption Amount in cash if on the applicable Redemption Date there is an
Equity Conditions Failure, and such failure is not waived in writing by Lender.
Notwithstanding the foregoing or anything to the contrary herein, Borrower shall
only be obligated to deliver Redemption Amounts with respect to Tranches that
have become Conversion Eligible Tranches and shall have no obligation to pay to
Lender any Redemption Amount with respect to any Tranche that has not become a
Conversion Eligible Tranche. In furtherance thereof, in the event Borrower has
repaid all Conversion Eligible Tranches pursuant to the terms of this Note, it
shall have no further obligations to deliver any Redemption Amount to Lender
unless and until any Subsequent Tranche that was not previously a Conversion
Eligible Tranche becomes a Conversion Eligible Tranche pursuant to the terms of
this Note. Notwithstanding that failure to repay this Note in full by the
Maturity Date is an Event of Default, the Redemption Dates shall continue after
the Maturity Date pursuant to this Section 8 until the Outstanding Balance is
repaid in full.
 
 
6

--------------------------------------------------------------------------------

 
8.2. Allocation of Redemption Amounts. Following its receipt of a Redemption
Notice, Borrower may either ratify Lender’s proposed allocation in the
applicable Redemption Notice or elect to change the allocation by written notice
to Lender by email or fax within twenty-four (24) hours of its receipt of such
Redemption Notice, so long as the sum of the cash payments and the amount of
Redemption Conversions equal the applicable Redemption Amount. If Borrower fails
to notify Lender of its election to change the allocation prior to the deadline
set forth in the previous sentence (and seek approval to increase the amount
payable in cash), it shall be deemed to have ratified and accepted the
allocation set forth in the applicable Redemption Notice prepared by Lender.
Borrower acknowledges and agrees that the amounts and calculations set forth
thereon are subject to correction or adjustment because of error, mistake, or
any adjustment resulting from an Event of Default or other adjustment permitted
under the Transaction Documents (an “Adjustment”). Furthermore, no error or
mistake in the preparation of such notices, or failure to apply any Adjustment
that could have been applied prior to the preparation of a Redemption Notice may
be deemed a waiver of Lender’s right to enforce the terms of any Note, even if
such error, mistake, or failure to include an Adjustment arises from Lender’s
own calculation. Borrower shall deliver the Redemption Conversion Shares from
any Redemption Conversion to Lender in accordance with Section 9 below on or
before each applicable Delivery Date. If Borrower elects to pay a Redemption
Amount in cash, such payment must be delivered on the Trading Day immediately
following the Redemption Date. If Borrowers elects to make a payment in cash and
fails to make such payment by the required due date on more than one occasion,
Borrower shall lose the right to make payments of Redemption Amounts in cash in
the future without Lender’s written consent.
 
9. Method of Conversion Share Delivery. On or before the close of business on
the third (3rd) Trading Day following the Redemption Date or the third (3rd)
Trading Day following the date of delivery of a Lender Conversion Notice, as
applicable (the “Delivery Date”), Borrower shall, provided it is DWAC Eligible
at such time, deliver or cause its transfer agent to deliver the applicable
Conversion Shares electronically via DWAC to the account designated by Lender in
the applicable Lender Conversion Notice or Redemption Notice. If Borrower is not
DWAC Eligible, it shall deliver to Lender or its broker (as designated in the
Lender Conversion Notice or Redemption Notice, as applicable), via reputable
overnight courier, a certificate representing the number of shares of Common
Stock equal to the number of Conversion Shares to which Lender shall be
entitled, registered in the name of Lender or its designee. For the avoidance of
doubt, Borrower has not met its obligation to deliver Conversion Shares by the
Delivery Date unless Lender or its broker, as applicable, has actually received
the certificate representing the applicable Conversion Shares no later than the
close of business on the relevant Delivery Date pursuant to the terms set forth
above, provided that the Borrower shall not be responsible for failures solely
due to Lender or its broker’s failure to take required action(s) to receive such
Conversion Shares.
 
10. Conversion Delays. If Borrower fails to deliver Conversion Shares or True-Up
Shares in accordance with the timeframes stated in Sections 9 or 11, as
applicable, Lender, at any time prior to the earlier of (i) five (5) Trading
Days after the actual receipt of such Conversion Shares or True-Up Shares; or
(ii) selling all of those Conversion Shares or True-Up Shares, as applicable,
may rescind in whole or in part that particular Conversion attributable to the
unsold Conversion Shares or True-Up Shares, with a corresponding increase to the
Outstanding Balance (any returned amount will tack back to the Purchase Price
Date for purposes of determining the holding period under Rule 144 under the
Securities Act of 1933, as amended (“Rule 144”)). In addition, for the first
Lender Conversion that Lender Conversion Shares are not delivered by the fourth
Trading Day (inclusive of the day of the Lender Conversion), a late fee equal to
the greater of (a) $100.00 and (b) .005% of the applicable Lender Conversion
Share Value rounded to the nearest multiple of $100.00 (but in any event the
cumulative amount of such late fees for each Lender Conversion shall not exceed
200% of the applicable Lender Conversion Share Value) will be assessed for each
day after the third Trading Day (inclusive of the day of the Lender Conversion)
until Lender Conversion Share delivery is made; and such late fee will be added
to the Outstanding Balance (such fees, the “Conversion Delay Late Fees”). For
each subsequent Lender Conversion that Lender Conversion Shares are not
delivered by the fourth Trading Day (inclusive of the day of the Lender
Conversion), the Conversion Delay Late Fees shall be equal to the greater of (a)
$500.00 and (b) 2% of the applicable Lender Conversion Share Value rounded to
the nearest multiple of $100.00 (but in any event the cumulative amount of such
late fees for each Lender Conversion shall not exceed 200% of the applicable
Lender Conversion Share Value) will be assessed for each day after the third
Trading Day (inclusive of the day of the Lender Conversion) until Lender
Conversion Share delivery is made; and such Conversion Delay Late Fees will be
added to the Outstanding Balance. For illustration purposes only, if Lender
delivers a Lender Conversion Notice to Borrower pursuant to which Borrower is
required to deliver 100,000 Lender Conversion Shares to Lender and on the
Delivery Date such Lender Conversion Shares have a Lender Conversion Share Value
of $20,000.00 (assuming a Closing Trade Price on the Delivery Date of $0.20 per
share of Common Stock), then in such event a Conversion Delay Late Fee in the
amount of $500.00 per day (the greater of $500.00 per day and $20,000.00
multiplied by 2%, which is $400.00) would be added to the Outstanding Balance of
the Note until such Lender Conversion Shares are delivered to Lender. For
purposes of this example, if the Lender Conversion Shares are delivered to
Lender twenty (20) days after the applicable Delivery Date, the total Conversion
Delay Late Fees that would be added to the Outstanding Balance would be
$10,000.00 (20 days multiplied by $500.00 per day). If the Lender Conversion
Shares are delivered to Lender one hundred (100) days after the applicable
Delivery Date, the total Conversion Delay Late Fees that would be added to the
Outstanding Balance would be $40,000.00 (100 days multiplied by $500.00 per day,
but capped at 200% of the Lender Conversion Share Value).
 
 
7

--------------------------------------------------------------------------------

 
11. True-Up. On the date that is twenty (20) Trading Days (a “True-Up Date”)
from each date that the Redemption Conversion Shares delivered by Borrower to
Lender become Free Trading, there shall be a true-up where Borrower shall
deliver to Lender additional Redemption Conversion Shares (“True-Up Shares”) if
the Redemption Conversion Price as of the True-Up Date is less than the
Redemption Conversion Price used in the applicable Redemption Notice. In such
event, Borrower shall deliver to Lender within three (3) Trading Days of the
True-Up Date (the “True-Up Share Delivery Date”) a number of True-Up Shares
equal to the difference between the number of Redemption Conversion Shares that
would have been delivered to Lender on the True-Up Date based on the Redemption
Conversion Price as of the True-Up Date and the number of Redemption Conversion
Shares originally delivered to Lender pursuant to the applicable Redemption
Notice. For the avoidance of doubt, if the Redemption Conversion Price as of the
True-Up Date is higher than the Redemption Conversion Price set forth in the
applicable Redemption Notice, then Borrower shall have no obligation to deliver
True-Up Shares to Lender, nor shall Lender have any obligation to return any
excess Redemption Conversion Shares to Borrower under any circumstance. For the
convenience of Borrower only, Lender may, in its sole discretion, deliver to
Borrower a notice (pursuant to a form of notice substantially in the form
attached hereto as Exhibit C) informing Borrower of the number of True-Up Shares
it is obligated to deliver to Lender as of any given True-Up Date, provided that
if Lender does not deliver any such notice, Borrower shall not be relieved of
its obligation to deliver True-Up Shares pursuant to this Section 11.
Notwithstanding the foregoing, if Borrower fails to deliver any required True-Up
Shares on or before any applicable True-Up Share Delivery Date, then in such
event the Outstanding Balance of this Note will automatically increase by a sum
equal to the number of True-Up Shares deliverable as of the applicable True-Up
Date multiplied by the Market Price for the Common Stock as of the applicable
True-Up Date (under Lender’s and Borrower’s expectations that any such increase
will tack back to the Purchase Price Date for purposes of determining the
holding period under Rule 144).
 
12. Ownership Limitation. Notwithstanding anything to the contrary contained in
this Note or the other Transaction Documents, if at any time Lender shall or
would be issued shares of Common Stock under any of the Transaction Documents,
but such issuance would cause Lender (together with its affiliates) to
beneficially own a number of shares exceeding 4.99% of the number of shares of
Common Stock outstanding on such date (including for such purpose the shares of
Common Stock issuable upon such issuance) (the “Maximum Percentage”), then
Borrower must not issue to Lender shares of Common Stock which would exceed the
Maximum Percentage. For purposes of this section, beneficial ownership of Common
Stock will be determined pursuant to Section 13(d) of the 1934 Act. The shares
of Common Stock issuable to Lender that would cause the Maximum Percentage to be
exceeded are referred to herein as the “Ownership Limitation Shares”. Borrower
will reserve the Ownership Limitation Shares for the exclusive benefit of
Lender. From time to time, Lender may notify Borrower in writing of the number
of the Ownership Limitation Shares that may be issued to Lender without causing
Lender to exceed the Maximum Percentage. Upon receipt of such notice, Borrower
shall be unconditionally obligated to immediately issue such designated shares
to Lender, with a corresponding reduction in the number of the Ownership
Limitation Shares. Notwithstanding the forgoing, the term “4.99%” above shall be
replaced with “9.99%” at such time as the Market Capitalization is less than
$10,000,000.00. Notwithstanding any other provision contained herein, if the
term “4.99%” is replaced with “9.99%” pursuant to the preceding sentence, such
increase to “9.99%” shall remain at 9.99% until increased, decreased or waived
by Lender as set forth below. By written notice to Borrower, Lender may
increase, decrease or waive the Maximum Percentage as to itself but any such
waiver will not be effective until the 61st day after delivery thereof. The
foregoing 61-day notice requirement is enforceable, unconditional and
non-waivable and shall apply to all affiliates and assigns of Lender.
 
13. [Intentionally removed].
 
14. Payment of Collection Costs. If this Note is placed in the hands of an
attorney for collection or enforcement prior to commencing arbitration or legal
proceedings, or is collected or enforced through any arbitration or legal
proceeding, or Lender otherwise takes action to collect amounts due under this
Note or to enforce the provisions of this Note, then Borrower shall pay the
costs incurred by Lender for such collection, enforcement or action including,
without limitation, attorneys’ fees and disbursements. Borrower also agrees to
pay for any costs, fees or charges of its transfer agent that are charged to
Lender pursuant to any Conversion or issuance of shares pursuant to this Note.
 
15. Opinion of Counsel. In the event that an opinion of counsel is needed for
any matter related to this Note, Lender has the right to have any such opinion
provided by its counsel. Lender also has the right to have any such opinion
provided by Borrower’s counsel.
 
16. Governing Law. This Note shall be construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this Note shall be governed by, the internal laws of the State of
Utah, without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of Utah or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of Utah.
The provisions set forth in the Purchase Agreement to determine the proper venue
for any disputes are incorporated herein by this reference.
 
 
8

--------------------------------------------------------------------------------

 
17. Resolution of Disputes.
 
17.1. Arbitration of Disputes. By its acceptance of this Note, each party agrees
to be bound by the Arbitration Provisions (as defined in the Purchase Agreement)
set forth as an exhibit to the Purchase Agreement.
 
17.2. Calculation Disputes. Notwithstanding the Arbitration Provisions, in the
case of a dispute as to any Calculation (as defined in the Purchase Agreement),
such dispute will be resolved in the manner set forth in the Purchase Agreement.
 
18. Cancellation. After repayment or conversion of the entire Outstanding
Balance (including without limitation delivery of True-Up Shares pursuant to the
payment of the final Redemption Amount, if applicable), this Note shall be
deemed paid in full, shall automatically be deemed canceled, and shall not be
reissued.
 
19. Amendments. The prior written consent of both parties hereto shall be
required for any change or amendment to this Note.
 
20. Assignments. Borrower may not assign this Note without the prior written
consent of Lender. This Note and any shares of Common Stock issued upon
conversion of this Note may be offered, sold, assigned or transferred by Lender
without the consent of Borrower.
 
21. Offset Rights. Notwithstanding anything to the contrary herein or in any of
the other Transaction Documents, (a) the parties hereto acknowledge and agree
that Lender maintains a right of offset pursuant to the terms of the Secured
Investor Note and the Investor Notes that, under certain circumstances, permits
Lender to deduct amounts owed by Borrower under this Note from amounts otherwise
owed by Lender under the Secured Investor Note and the Investor Notes (the
“Lender Offset Right”), and (b) at any time Borrower shall be entitled to deduct
and offset any amount owing by the initial Lender under the Secured Investor
Note and the Investor Notes, as applicable, from any amount owed by Borrower
under this Note (the “Borrower Offset Right”). In order to exercise the Borrower
Offset Right, Borrower must deliver to Lender (a) a completed and signed
Borrower Offset Right Notice in the form attached hereto as Exhibit D, (b) the
original Investor Note being offset marked “cancelled” or, in the event the
applicable Investor Note has been lost, stolen or destroyed, a lost note
affidavit in a form reasonably acceptable to Lender, and (c) a check payable to
Lender in the amount of $250.00. In the event that Borrower’s exercise of the
Borrower Offset Right results in the full satisfaction of Borrower’s obligations
under this Note, Lender shall return the original Note to Borrower marked
“cancelled” or, in the event this Note has been lost, stolen or destroyed, a
lost note affidavit in a form reasonably acceptable to Borrower. For the
avoidance of doubt, Borrower shall not incur any Prepayment Premium set forth in
Section 1 hereof with respect to any portions of this Note that are satisfied by
way of a Borrower Offset Right.
 
22. Time is of the Essence. Time is expressly made of the essence with respect
to each and every provision of this Note and the documents and instruments
entered into in connection herewith.
 
23. Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with the
subsection of the Purchase Agreement titled “Notices.”
 
 
9

--------------------------------------------------------------------------------

 
24. Liquidated Damages. Lender and Borrower agree that in the event Borrower
fails to comply with any of the terms or provisions of this Note, Lender’s
damages would be uncertain and difficult (if not impossible) to accurately
estimate because of the parties’ inability to predict future interest rates,
future share prices, future trading volumes and other relevant factors.
Accordingly, Lender and Borrower agree that any fees, balance adjustments,
Default Interest or other charges assessed under this Note are not penalties but
instead are intended by the parties to be, and shall be deemed, liquidated
damages (under Lender’s and Borrower’s expectations that any such liquidated
damages will tack back to the Purchase Price Date for purposes of determining
the holding period under Rule 144).
 
25. Waiver of Jury Trial. EACH OF LENDER AND BORROWER IRREVOCABLY WAIVES ANY AND
ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE
RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY
AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING SUCH PARTY’S
RIGHT TO DEMAND TRIAL BY JURY.
 
[Remainder of page intentionally left blank; signature page follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Effective Date.
 

   
BORROWER:
 
Jammin Java Corp.
 
 
By:  /s/ Anh Tien Tran                      
Name: Anh Tien Tran                       
Title:  President                                
               

 
 
 
ACKNOWLEDGED, ACCEPTED AND AGREED:
 
LENDER:
 
Typenex Co-Investment, LLC
 
By: Red Cliffs Investments, Inc., its Manager
 
 
By:   /s/ John M. Fife              
John M. Fife, President
 
 
 
 
 
 
 
 
 
 
[Signature Page to Secured Convertible Promissory Note]
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT 1
DEFINITIONS
 
For purposes of this Note, the following terms shall have the following
meanings:
 
A1. “Adjusted Outstanding Balance” means the Outstanding Balance of this Note as
of the date the applicable Fundamental Default occurred less any Conversion
Delay Late Fees included in such Outstanding Balance.
 
A2. “Bloomberg” means Bloomberg L.P. (or if that service is not then reporting
the relevant information regarding the Common Stock, a comparable reporting
service of national reputation selected by Lender and reasonably satisfactory to
Borrower).
 
A3. “Closing Bid Price” and “Closing Trade Price” means the last closing bid
price and last closing trade price, respectively, for the Common Stock on its
principal market, as reported by Bloomberg, or, if its principal market begins
to operate on an extended hours basis and does not designate the closing bid
price or the closing trade price (as the case may be) then the last bid price or
last trade price, respectively, of the Common Stock prior to 4:00:00 p.m., New
York time, as reported by Bloomberg, or, if its principal market is not the
principal securities exchange or trading market for the Common Stock, the last
closing bid price or last trade price, respectively, of the Common Stock on the
principal securities exchange or trading market where the Common Stock is listed
or traded as reported by Bloomberg, or if the foregoing do not apply, the last
closing bid price or last trade price, respectively, of the Common Stock in the
over-the-counter market on the electronic bulletin board for the Common Stock as
reported by Bloomberg, or, if no closing bid price or last trade price,
respectively, is reported for the Common Stock by Bloomberg, the average of the
bid prices, or the ask prices, respectively, of any market makers for the Common
Stock as reported by OTC Markets Group, Inc., and any successor thereto. If the
Closing Bid Price or the Closing Trade Price cannot be calculated for the Common
Stock on a particular date on any of the foregoing bases, the Closing Bid Price
or the Closing Trade Price (as the case may be) of the Common Stock on such date
shall be the fair market value as mutually determined by Lender and Borrower. If
Lender and Borrower are unable to agree upon the fair market value of the Common
Stock, then such dispute shall be resolved in accordance with the procedures in
Section 17.2. All such determinations shall be appropriately adjusted for any
stock dividend, stock split, stock combination or other similar transaction
during such period.
 
A4. “Conversion” means a Lender Conversion under Section 3 or a Redemption
Conversion under Section 8.
 
A5. “Conversion Eligible Outstanding Balance” means the Outstanding Balance of
this Note less the sum of each Subsequent Tranche that has not yet become a
Conversion Eligible Tranche (i.e., Lender has not yet paid the outstanding
balance of the Secured Investor Note or Investor Note that corresponds to such
Subsequent Tranche).
 
A6. “Conversion Factor” means 60%, subject to the following adjustments. If at
any time the third lowest intra-day trade price of the Common Stock in the ten
(10) Trading Days immediately preceding any date of measurement is below $0.10,
then in such event the then-current Conversion Factor shall be reduced by 5% for
all future Conversions (subject to other reductions set forth in this section).
Additionally, if at any time after the Effective Date, Borrower is not DWAC
Eligible, then the then-current Conversion Factor will automatically be reduced
by 5% for all future Conversions. If at any time after the Effective Date, the
Conversion Shares are not DTC Eligible, then the then-current Conversion Factor
will automatically be reduced by an additional 5% for all future Conversions.
Finally, in addition to the Default Effect, if any Major Default occurs after
the Effective Date, the Conversion Factor shall automatically be reduced for all
future Conversions by an additional 5% for each of the first three (3) Major
Defaults that occur after the Effective Date (for the avoidance of doubt, each
occurrence of any Major Default shall be deemed to be a separate occurrence for
purposes of the foregoing reductions in Conversion Factor, even if the same
Major Default occurs three (3) separate times). For example, the first time
Borrower is not DWAC Eligible, the Conversion Factor for future Conversions
thereafter will be reduced from 60% to 55% for purposes of this example.
Following such event, the first time the Conversion Shares are no longer DTC
Eligible, the Conversion Factor for future Conversions thereafter will be
reduced from 55% to 50% for purposes of this example. If, thereafter, there are
three (3) separate occurrences of a Major Default pursuant to Section 4.1(c),
then for purposes of this example the Conversion Factor would be reduced by 5%
for the first such occurrence, and so on for each of the second and third
occurrences of such Major Default.
 
Attachment 1 to Secured Convertible Promissory Note
 
Page 1

--------------------------------------------------------------------------------

 
A7. “Deemed Issuance” means an issuance of Common Stock that shall be deemed to
have occurred on the latest possible permitted date pursuant to the terms hereof
in the event Borrower fails to deliver Conversion Shares as and when required
pursuant to Section 9 of the Note. For the avoidance of doubt, if Borrower has
elected or is deemed under Section 8.2 to have elected to pay a Redemption
Amount in Redemption Conversion Shares and fails to deliver such Redemption
Conversion Shares, such failure shall be considered a Deemed Issuance hereunder
even if an Equity Conditions Failure exists at that time or other relevant date
of determination.
 
A8. “Default Effect” means multiplying the Conversion Eligible Outstanding
Balance as of the date the applicable Event of Default occurred by (a) 15% for
each occurrence of any Major Default, or (b) 5% for each occurrence of any Minor
Default, and then adding the resulting product to the Outstanding Balance as of
the date the applicable Event of Default occurred, with the sum of the foregoing
then becoming the Outstanding Balance under this Note as of the date the
applicable Event of Default occurred; provided that the Default Effect may only
be applied three (3) times hereunder with respect to Major Defaults and three
(3) times hereunder with respect to Minor Defaults; and provided further that
the Default Effect shall not apply to any Event of Default pursuant to Section
(b) hereof.
 
A9. “DTC” means the Depository Trust Company.
 
A10. “DTC Eligible” means, with respect to the Common Stock, that such Common
Stock is eligible to be deposited in certificate form at the DTC, cleared and
converted into electronic shares by the DTC and held in the name of the clearing
firm servicing Lender’s brokerage firm for the benefit of Lender.
 
A11. “DTC/FAST Program” means the DTC’s Fast Automated Securities Transfer
program.
 
A12. “DWAC” means the DTC’s Deposit/Withdrawal at Custodian system.
 
A13. “DWAC Eligible” means that (a) Borrower’s Common Stock is eligible at DTC
for full services pursuant to DTC’s operational arrangements, including without
limitation transfer through DTC’s DWAC system, (b) Borrower has been approved
(without revocation) by the DTC’s underwriting department, (c) Borrower’s
transfer agent is approved as an agent in the DTC/FAST Program, (d) the
Conversion Shares are otherwise eligible for delivery via DWAC; and (e)
Borrower’s transfer agent does not have a policy prohibiting or limiting
delivery of the Conversion Shares via DWAC.
 
A14. “Equity Conditions Failure” means that any of the following conditions has
not been satisfied during any applicable Equity Conditions Measuring Period (as
defined below): (a) with respect to the applicable date of determination all of
the Conversion Shares would be freely tradable under Rule 144 or without the
need for registration under any applicable federal or state securities laws (in
each case, disregarding any limitation on conversion of this Note); (b) on each
day during the period beginning one month prior to the applicable date of
determination and ending on and including the applicable date of determination
(the “Equity Conditions Measuring Period”), the Common Stock is listed or
designated for quotation (as applicable) on any of NYSE, NASDAQ, OTCQX, or OTCQB
(each, an “Eligible Market”) and shall not have been suspended from trading on
any such Eligible Market (other than suspensions of not more than two
(2) Trading Days and occurring prior to the applicable date of determination due
to business announcements by Borrower); (c) on each day during the Equity
Conditions Measuring Period, Borrower shall have delivered all shares of Common
Stock issuable upon conversion of this Note on a timely basis as set forth in
Section 9 hereof and all other shares of capital stock required to be delivered
by Borrower on a timely basis as set forth in the other Transaction Documents;
(d) any shares of Common Stock to be issued in connection with the event
requiring determination may be issued in full without violating
Section 12 hereof (Lender acknowledges that Borrower shall be entitled to assume
that this condition has been met for all purposes hereunder absent written
notice from Lender); (e) any shares of Common Stock to be issued in connection
with the event requiring determination may be issued in full without violating
the rules or regulations of the Eligible Market on which the Common Stock is
then listed or designated for quotation (as applicable); (f) on each day during
the Equity Conditions Measuring Period, no public announcement of a pending,
proposed or intended Fundamental Transaction shall have occurred which has not
been abandoned, terminated or consummated; (g) Borrower shall have no knowledge
of any fact that would reasonably be expected to cause any of the Conversion
Shares to not be freely tradable without the need for registration under any
applicable state securities laws (in each case, disregarding any limitation on
conversion of this Note); (h) on each day during the Equity Conditions Measuring
Period, Borrower otherwise shall have been in material compliance with each, and
shall not have materially breached any, term, provision, covenant,
representation or warranty of any Transaction Document; (i) without limiting
clause (j) above, on each day during the Equity Conditions Measuring Period,
there shall not have occurred an Event of Default or an event that with the
passage of time or giving of notice would constitute an Event of Default; (k) on
each Redemption Date, the average and median daily dollar volume of the Common
Stock on its principal market for the previous twenty (20) Trading Days shall be
greater than $20,000.00; (l) the Market Capitalization of the Common Stock is
greater than $10,000,000, and (m) the Common Stock shall be DWAC Eligible as of
each applicable Redemption Date or other date of determination.
 
Attachment 1 to Secured Convertible Promissory Note
 
Page 2

--------------------------------------------------------------------------------

 
A15. “Free Trading” means that (a) the shares or certificate(s) representing the
applicable shares of Common Stock have been cleared and approved for public
resale by the compliance departments of Lender’s brokerage firm and the clearing
firm servicing such brokerage, and (b) such shares are held in the name of the
clearing firm servicing Lender’s brokerage firm and have been deposited into
such clearing firm’s account for the benefit of Lender.
 
A16. “Fundamental Default” means that Borrower either fails to pay the entire
Outstanding Balance to Lender on or before the Maturity Date or fails to pay the
Mandatory Default Amount within three (3) Trading Days of the date Lender
delivers any notice of acceleration to Borrower pursuant to Section 4.2 of this
Note.
 
A17. “Fundamental Default Conversion Value” means the Adjusted Outstanding
Balance multiplied by the highest Fundamental Default Ratio that occurs during
the Fundamental Default Measuring Period.
 
A18. “Fundamental Default Measuring Period” means a number of months equal to
the Outstanding Balance as of the date the Fundamental Default occurred divided
by the Redemption Amount, with such number being rounded up to the next whole
month; provided, however, that if Borrower repays the entire Outstanding Balance
prior to the conclusion of the Fundamental Default Measuring Period, the
Fundamental Default Measuring Period shall end on the date of repayment. For
illustration purposes only, if the Outstanding Balance were equal to $125,000.00
as of the date a Fundamental Default occurred and if the Redemption Amount were
$28,500.00, then the Fundamental Default Measuring Period would equal five (5)
months calculated as follows: $125,000.00/$28,500.00 equals 4.386, rounded up to
five (5).
 
A19. “Fundamental Default Ratio” means a ratio that will be calculated on each
Trading Day during the Fundamental Default Measuring Period by dividing the
Closing Trade Price for the Common Stock on a given Trading Day by the Lender
Conversion Price (as adjusted pursuant to the terms hereof) in effect for such
Trading Day.
 
A20. “Fundamental Liquidated Damages Amount” means the greater of (a) (i) the
quotient of the Outstanding Balance on the date the Fundamental Default occurred
divided by the then-current Conversion Factor, minus (ii) the Outstanding
Balance on the date the Fundamental Default occurred, or (b) the Fundamental
Default Conversion Value.
 
A21. “Fundamental Transaction” means that (a) (i) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
consolidate or merge with or into (whether or not Borrower or any of its
subsidiaries is the surviving corporation) any other person or entity, where
stockholders of Borrower prior to such transaction do not hold at least 51% of
the Borrower’s outstanding voting securities after such transaction, or
(ii) Borrower or any of its subsidiaries shall, directly or indirectly, in one
or more related transactions, sell, lease, license, assign, transfer, convey or
otherwise dispose of all or substantially all of its respective properties or
assets to any other person or entity, or (iii) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
allow any other person or entity to make a purchase, tender or exchange offer
that is accepted by the holders of more than 50% of the outstanding shares of
voting stock of Borrower (not including any shares of voting stock of Borrower
held by the person or persons making or party to, or associated or affiliated
with the persons or entities making or party to, such purchase, tender or
exchange offer), or (iv) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, consummate a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with any
other person or entity whereby such other person or entity acquires more than
50% of the outstanding shares of voting stock of Borrower (not including any
shares of voting stock of Borrower held by the other persons or entities making
or party to, or associated or affiliated with the other persons or entities
making or party to, such stock or share purchase agreement or other business
combination), or (v) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, reorganize, recapitalize or
reclassify the Common Stock, other than an increase in the number of authorized
shares of Borrower’s Common Stock, or (b) any “person” or “group” (as these
terms are used for purposes of Sections 13(d) and 14(d) of the 1934 Act and the
rules and regulations promulgated thereunder) is or shall become the “beneficial
owner” (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
50% of the aggregate ordinary voting power represented by issued and outstanding
voting stock of Borrower.
 
Attachment 1 to Secured Convertible Promissory Note
 
Page 3

--------------------------------------------------------------------------------

 
A22.  “Lender Conversion Share Value” means the product of the number of Lender
Conversion Shares deliverable pursuant to any Lender Conversion multiplied by
the Closing Trade Price of the Common Stock on the Delivery Date for such Lender
Conversion.
 
A23. “Major Default” means any Event of Default occurring under Sections
4.1(a) (payments), or 4.1(c) (delivery of Redemption Conversion Shares or
True-Up Shares), or 4.1(l) (Share Reserve), or 4.1(q) (breach of certain
covenants) of this Note.
 
A24. “Mandatory Default Amount” means the greater of (a) the Outstanding Balance
(including all Tranches, both Conversion Eligible Tranches and Subsequent
Tranches that have not yet become Conversion Eligible Tranches) divided by the
Redemption Conversion Price on the date the Mandatory Default Amount is
demanded, multiplied by the VWAP on the date the Mandatory Default Amount is
demanded, or (b) the Outstanding Balance following the application of the
Default Effect.
 
A25. “Market Capitalization” means the product equal to (a) the average VWAP of
the Common Stock for the immediately preceding fifteen (15) Trading Days,
multiplied by (b) the aggregate number of outstanding shares of Common Stock as
reported on Borrower’s most recently filed Form 10-Q or Form 10-K.
 
A26. “Market Price” means the Conversion Factor multiplied by third lowest
intra-day trade price of the Common Stock in the ten (10) Trading Days
immediately preceding the applicable Conversion.
 
A27.  “Minor Default” means any Event of Default that is not a Major Default or
a Fundamental Default.
 
A28.  “Optional Prepayment Liquidated Damages Amount” means an amount equal to
the difference between (a) the product of (i) the number of shares of Common
Stock obtained by dividing (1) the applicable Optional Prepayment Amount by (2)
the Lender Conversion Price as of the date Borrower delivered the applicable
Optional Prepayment Amount to Lender, multiplied by (ii) the Closing Trade Price
of the Common Stock on the date Borrower delivered the applicable Optional
Prepayment Amount to Lender, and (b) the applicable Optional Prepayment Amount
paid by Borrower to Lender. For illustration purposes only, if the applicable
Optional Prepayment Amount were $50,000.00, the Lender Conversion Price as of
the date the Optional Prepayment Amount was paid to Lender was equal to $0.75
per share of Common Stock, and the Closing Trade Price of a share of Common
Stock as of such date was equal to $1.00, then the Optional Prepayment
Liquidated Damages Amount would equal $16,666.67 computed as follows: (a)
$66,666.67 (calculated as (i) (1) $50,000.00 divided by (2) $0.75 multiplied by
(ii) $1.00) minus (b) $50,000.00.
 
A29. “Other Agreements” means, collectively, (a) all existing and future
agreements and instruments between, among or by Borrower (or an affiliate), on
the one hand, and Lender (or an affiliate), on the other hand, and (b) any
financing agreement or a material agreement that affects Borrower’s ongoing
business operations.
 
A30. “Outstanding Balance” means as of any date of determination, the Purchase
Price, as reduced or increased, as the case may be, pursuant to the terms hereof
for payment, Conversion, offset, or otherwise plus the Transaction Expense
Amount, accrued but unpaid interest, collection and enforcements costs
(including attorneys’ fees) incurred by Lender, transfer, stamp, issuance and
similar taxes and fees related to Conversions, and any other fees or charges
(including without limitation Conversion Delay Late Fees) incurred under this
Note.
 
A31. “Redemption Amount” means an amount not to exceed $75,000.00 chosen by
Lender and specified in a Redemption Notice.
 
A32. “Redemption Conversion Price” means the lesser of (a) the Lender Conversion
Price, and (b) the Market Price.
 
A33. “Purchase Price Date” means the date the Initial Cash Purchase Price is
delivered by Lender to Borrower.
 
A34. “Trading Day” means any day on which the Common Stock is traded or tradable
for any period on the Common Stock’s principal market, or on the principal
securities exchange or other securities market on which the Common Stock is then
being traded.
 
A35. “VWAP” means the volume weighted average price of the Common stock on the
principal market for a particular Trading Day or set of Trading Days, as the
case may be, as reported by Bloomberg.
 
 
Attachment 1 to Secured Convertible Promissory Note
 
Page 4

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Typenex Co-Investment, LLC
303 East Wacker Drive, Suite 1040
Chicago, Illinois 60601
 
 
Jammin Java Corp.
Attn: Anh Tran, CEO
4730 Tejon St.
Denver, Colorado 80211
    Date: __________________                

 
 
LENDER CONVERSION NOTICE
 
The above-captioned Lender hereby gives notice to Jammin Java Corp., a Nevada
corporation (the “Borrower”), pursuant to that certain Secured Convertible
Promissory Note made by Borrower in favor of Lender on September 14, 2015 (the
“Note”), that Lender elects to convert the portion of the Note balance set forth
below into fully paid and non-assessable shares of Common Stock of Borrower as
of the date of conversion specified below. Said conversion shall be based on the
Lender Conversion Price set forth below. In the event of a conflict between this
Lender Conversion Notice and the Note, the Note shall govern, or, in the
alternative, at the election of Lender in its sole discretion, Lender may
provide a new form of Lender Conversion Notice to conform to the Note.
Capitalized terms used in this notice without definition shall have the meanings
given to them in the Note.
 
 
A.
Date of Conversion:
____________

 
B.
Lender Conversion #:
____________

 
C.
Conversion Amount:
____________

 
D.
Lender Conversion Price:  _______________

 
E.
Lender Conversion Shares:  _______________ (C divided by D)

 
F.
Remaining Outstanding Balance of Note:  ____________*

 
G.
Remaining Balance of Secured Investor Note and Investor Notes: ____________*

 
H.       Outstanding Balance of Note Net of Balance of Secured Investor Note and
Investor Notes: ____________* (F minus G)

 
* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Lender Conversion Notice and such Transaction Documents.
 
The Conversion Amount converted hereunder shall be deducted from the following
Conversion Eligible Tranche(s):
 
Conversion Amount
Tranche No.
           

 
 
Additionally, $_________________ of the Conversion Amount converted hereunder
shall be deducted from the Redemption Amount(s) relating to the following
Redemption Date(s): __________________________________________.
 
 
Please transfer the Lender Conversion Shares electronically (via DWAC) to the
following account:
 
Broker:   _____________________________                                                                       
DTC#:   ______________________________                                                   
Account #:  ___________________________
Account Name:________________________        
Address:  _________________________________

 
                                                        
Exhibit A to Secured Convertible Promissory Note
 
Page 1

--------------------------------------------------------------------------------

 
 
To the extent the Lender Conversion Shares are not able to be delivered to
Lender electronically via the DWAC system, deliver all such certificated shares
to Lender via reputable overnight courier after receipt of this Lender
Conversion Notice (by facsimile transmission or otherwise) to:
_____________________________________
_____________________________________
_____________________________________
 
Sincerely,
 
Lender:
 
Typenex Co-Investment, LLC
 
By: Red Cliffs Investments, Inc., its Manager
 
 
By:  _______________________________                                                         
John M. Fife, President
 
 
 
 
 
 
 
 
Exhibit A to Secured Convertible Promissory Note
 
Page 2

--------------------------------------------------------------------------------

 
 
 
EXHIBIT B
 
Typenex Co-Investment, LLC
303 East Wacker Drive, Suite 1040
Chicago, Illinois 60601
 
Jammin Java Corp.
Attn: Anh Tran, CEO
4730 Tejon St.
Denver, Colorado 80211
    Date: __________________            

REDEMPTION NOTICE
 
The above-captioned Lender hereby gives notice to Jammin Java Corp., a Nevada
corporation (the “Borrower”), pursuant to that certain Secured Convertible
Promissory Note made by Borrower in favor of Lender on September 14, 2015 (the
“Note”), that Lender elects to redeem the portion of the Note balance set forth
below in either cash or fully paid and non-assessable shares of Common Stock of
Borrower, as set forth below. By its signature below, Borrower makes the
elections and certifications set forth below. In the event of a conflict between
this Redemption Notice and the Note, the Note shall govern, or, in the
alternative, at the election of Lender in its sole discretion, Lender may
provide a new form of Redemption Notice to conform to the Note. Capitalized
terms used in this notice without definition shall have the meanings given to
them in the Note.
 
REDEMPTION CONVERSION AND CERTIFICATIONS
AS OF THE REDEMPTION DATE
 
A.  
REDEMPTION CONVERSION

 
 
A.
Redemption Date: ____________, 201_

 
B.
Redemption Amount:
____________

 
C.
Portion of Redemption Amount to be Paid in Cash: ____________

 
D.
Portion of Redemption Amount to be Converted into Common Stock: ____________ (B
minus C)

 
E.
Redemption Conversion Price:  _______________

 
F.
Redemption Conversion Shares:  _______________ (D divided by E)

 
G.
Remaining Outstanding Balance of Note:  ____________ *

 
H.
Remaining Balance of Secured Investor Note and Investor Notes: ____________*

 
I.
Outstanding Balance of Note Net of Balance of Secured Investor Note and Investor
Notes: ____________ (G minus H)*

 
* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Redemption Notice and such Transaction Documents.
 
B.  
EQUITY CONDITIONS CERTIFICATION

 
1.  
Market Capitalization:________________

 
(Check One)
 
2.  
_________ Borrower herby certifies that no Equity Conditions Failure exists as
of the Redemption Date.

 
 
Exhibit B to Secured Convertible Promissory Note
 
Page 1

--------------------------------------------------------------------------------

 
 
3.  
_________ Borrower hereby gives notice that an Equity Conditions Failure has
occurred and requests a waiver from Lender with respect thereto. The Equity
Conditions Failure is as follows:

 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
Sincerely,
 
Borrower:
 
Jammin Java Corp.
 
 
By:______________________________________                                                      
 
Name: ___________________________________                                                               
 
Title:_____________________________________                                                                
 
 
 
ACKNOWLEDGED AND CERTIFIED BY:
 
Lender:
 
Typenex Co-Investment, LLC
 
By: Red Cliffs Investments, Inc., its Manager
 
 
By:  _____________________________________                                                         
John M. Fife, President
 
 
 
 
Exhibit B to Secured Convertible Promissory Note
 
Page 2

--------------------------------------------------------------------------------

 
EXHIBIT C
 
Typenex Co-Investment, LLC
303 East Wacker Drive, Suite 1040
Chicago, Illinois 60601
 
Jammin Java Corp.
Attn: Anh Tran, CEO
4730 Tejon St.
Denver, Colorado 80211
    Date: __________________            

TRUE-UP NOTICE
 
The above-captioned Lender hereby gives notice to Jammin Java Corp., a Nevada
corporation (the “Borrower”), pursuant to that certain Secured Convertible
Promissory Note made by Borrower in favor of Lender on September 14, 2015 (the
“Note”), of True-Up Conversion Shares related to _____________, 201_ (the
“Redemption Date”). In the event of a conflict between this True-Up Notice and
the Note, the Note shall govern, or, in the alternative, at the election of
Lender in its sole discretion, Lender may provide a new form of True-Up Notice
to conform to the Note. Capitalized terms used in this notice without definition
shall have the meanings given to them in the Note.
 
TRUE-UP CONVERSION SHARES AND CERTIFICATIONS
AS OF THE TRUE-UP DATE
 
1.  
TRUE-UP CONVERSION SHARES

 
A.  
Redemption Date: ____________, 201_

 
B.  
True-Up Date: ____________, 201_

 
C.  
Portion of Redemption Amount Converted into Common
Stock:                                                                                                                                 
_____________

 
D.  
True-Up Conversion Price:  _______________ (lower of (i) Lender Conversion Price
in effect and (ii) Market Price as of True-Up Date)

 
E.  
True-Up Conversion Shares:  _______________ (C divided by D)

 
F.  
Redemption Conversion Shares Delivered: ________________

 
G.  
True-Up Conversion Shares to be Delivered: ________________ (only applicable if
E minus F is greater than zero)

 
2.  
EQUITY CONDITIONS CERTIFICATION (Section to be completed by Borrower)

 
A.  
Market Capitalization:________________

 
(Check One)
 
B.  
_________ Borrower herby certifies that no Equity Conditions Failure exists as
of the applicable True-Up Date.

 
 
Exhbit C to Secured Convertible Promissory Note
 
Page 1

--------------------------------------------------------------------------------

 
 
C.  
_________ Borrower hereby gives notice that an Equity Conditions Failure has
occurred and requests a waiver from Lender with respect thereto. The Equity
Conditions Failure is as follows:

 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 
Sincerely,
 
Lender:                      
 
Typenex Co-Investment, LLC
 
By: Red Cliffs Investments, Inc., its Manager
 
 
By:  ______________________                                                         
John M. Fife, President
 
 
 
 
 
 
 
 
 
 
 
 
Exhbit C to Secured Convertible Promissory Note
 
Page 2

--------------------------------------------------------------------------------

 
EXHIBIT D
 
Jammin Java Corp.
4730 Tejon St.
Denver, Colorado 80211
 
 
Typenex Co-Investment, LLCAttn: John Fife
303 East Wacker Drive, Suite 1040
Chicago, Illinois 60601
     Date: _____________                

 
 
NOTICE OF EXERCISE
OF BORROWER OFFSET RIGHT
 
The above-captioned Borrower hereby gives notice to Typenex Co-Investment, LLC,
a Utah limited liability company (the “Lender”), pursuant to that certain
Secured Convertible Promissory Note made by Borrower in favor of Lender on
September 14, 2015 (the “Note”), of Borrower’s election to exercise the Borrower
Offset Right as set forth below. In the event of a conflict between this Notice
of Exercise of Borrower Offset Right and the Note, the Note shall govern.
Capitalized terms used in this notice without definition shall have the meanings
given to them in the Note.
 
 
 
A.
Effective Date of Offset: ____________, 201_

 
B.
Amount of Offset:
____________

 
C.
Investor Note(s) Being Offset:  _______________

 
 
* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Notice of Exercise of Borrower Offset Right and such
Transaction Documents.
 
Sincerely,
 
Borrower:
 
Jammin Java Corp.
 
 
By: _________________________________                                                     
 
Name:_______________________________                                                                
 
Title: _______________________________                                                               
 
 
 
 
 
 
 
 
Exhibit D to Secured Convertible Promissory Note
 
Page 1

--------------------------------------------------------------------------------

 

